Citation Nr: 0625775	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-16 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor a bilateral 
hearing loss is the result of in-service incidents.


CONCLUSION OF LAW

A bilateral hearing loss was incurred in-service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.   It is, 
however, premature to determine whether the failure to 
notify the appellant how ratings and effective dates are 
assigned in the absence of a rating decision 
effectuating the decision reached here.  Of course, 
following the RO's issuance of a rating decision the 
veteran may appeal either the rating or effective date 
assigned.  Only then, may the issue of any prejudice be 
properly addressed.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

The service medical records are negative for any complaints, 
treatment, or diagnosis of hearing loss.

Service records indicate the veteran was assigned to the 1st 
Battalion, 112th Infantry Regiment, 28th Infantry Division.  
He was also assigned to the 11th Ordnance Maintenance 
Battalion.  Service records further indicate the veteran 
participated in the Ardennes, Rhineland and Central Europe 
campaigns.  The veteran's primary occupational responsibility 
in service was that of cook.  The veteran was a qualified 
carbine marksman.  

In October 2003, the veteran's sister submitted a letter in 
which she stated that prior to the war, her brother did not 
have health problems, but upon his return from the war he 
experienced both health and hearing problems.

In March 2005, the veteran underwent a VA examination.  The 
veteran reported experiencing in-service noise exposure due 
to cannon fire, and that once, while in a fox hole, there was 
a close explosion from which his hearing never recovered.  He 
reported working as a groundskeeper post service.  The 
examiner diagnosed a moderately severe right ear hearing 
loss, and a severe left ear hearing loss.  The examiner 
opined that it was as least as likely as not the hearing loss 
was related to the appellant's military noise exposure.  The 
rationale provided by the examiner was the veteran had 
significant military noise exposure without ear protection.

In May 2005, following the RO's "determination that the 
appellant was a "cook," that he did not serve in combat, 
and that he "therefore did not have military noise 
exposure," the VA examiner reversed her earlier opinion and 
opined that the veteran's hearing loss was not at least as 
likely to be the result of military noise exposure.  The 
examiner stated that this change was based on the RO's 
determinations.  The examiner also noted that the veteran had 
twenty-two years of occupational noise exposure as a 
groundskeeper.

In May 2005, the veteran submitted a letter from Muhammad 
Zohur, M.D.  The American Medical Association reports that 
Dr. Zohur is an otolaryngologist, and following his 
examination of the appellant in September 2003, he concluded 
that the veteran's hearing loss was caused by noise exposure 
in the Army.  Dr. Zohur noted that the appellant worked post 
service as a school custodian. 




Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 are 26 decibels or greater; or (3) when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  In this case, the 
veteran meets the requirements for impaired hearing for VA 
purposes.

Analysis

In this case the competent evidence favoring the claim 
consists of the veteran's otolaryngologist submitting a May 
2005 statement finding that the appellant's hearing loss was 
caused by his in-service noise exposure, and a VA 
audiologist's March 2005 opinion that the loss was also due 
to military noise exposure.  The evidence against the 
appellant is a May 2005 addendum that was based on additional 
determinations made by the RO.  As the information provided 
to the VA examiner by the RO was incomplete, the Board finds 
that service connection is warranted.  

In this regard, it is true that the appellant served as a 
cook, and that he was not awarded any traditional badge or 
medal associated with combat service.  The fact remains, 
however, that the appellant served in at least three major 
campaigns in the European theater during World War II, and 
that his units of assignment were consistently ordinance and 
infantry regiments.  Assignment to such units almost by 
definition involved exposure to noise.  As Allied Forces 
fought through Europe cooks, such as the veteran, were 
integrated with their units of assignment.  They were not 
segregated to quiet mess halls located in the rear with the 
gear.  As such, the Board finds that this veteran was exposed 
to military noise consistent with his service with infantry 
and ordnance units.  Accordingly, the March 2005 VA 
audiologist's opinion, when considered in light of the May 
2005 opinion of the veteran's otolaryngologist, is sufficient 
to warrant an award of service connection, and both outweigh 
the May 2005 addendum which was based on inaccurate 
assumptions.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


